DAUKSCH, Judge.
This is an appeal from a sentence. The court erred in failing to give credit for pre-trial county jail time on all concurrent sentences. Daniels v. State, 491 So.2d 543 (Fla.1986). The court also erred in adding forty points to the sentencing guidelines scoresheet. Lastly the court erred in the imposition of costs under section 27.3455, Florida Statutes (1985). Norris v. State, 503 So.2d 911 (Fla. 5th DCA 1987); Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986).
SENTENCE VACATED; REMANDED.
UPCHURCH, C.J., and COWART, J., concur.